MEMORANDUM **
Jose Luis Valenzuela appeals pro se from the district court’s denial of his motion to reconsider its order denying his motion to modify his sentence.
Valenzuela contends his sentence is in violation of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Because Valenzuela knowingly and voluntarily waived all appeal rights he may have regarding his sentence, and because he was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
DISMISSED.

The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).